Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 1 of 48 Page ID
                                 #:5241




                               EXHIBIT E
    to Declaration of Joshua M. Masur in Support of
   Defendant Redbubble Inc.’s Motion in Limine No. 3
    to Exclude Evidence and Argument of Damages
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 2 of 48 Page ID
                                 #:5242



  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2   kwesley@bgrfirm.com
    Jason Y. Kelly (State Bar No. 274144)
  3   jkelly@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
    Telephone: (310) 274-7100
  5 Facsimile: (310) 275-5697
  6 Attorneys for Plaintiff
    Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
  7
  8
                                   UNITED STATES DISTRICT COURT
  9
                               CENTRAL DISTRICT OF CALIFORNIA
 10
    Y.Y.G.M. SA d.b.a. BRANDY                         Case No. 2:19-cv-04618-RGK (FFMx)
 11 MELVILLE, a Swiss corporation,
                                                      PLAINTIFF Y.Y.G.M. SA d.b.a.
 12                   Plaintiff,                      BRANDY MELVILLE’S
                                                      RESPONSES AND OBJECTIONS
 13             vs.                                   TO DEFENDANT REDBUBBLE,
                                                      INC.’S FIRST SET OF REQUESTS
 14 REDBUBBLE, INC., a Delaware                       FOR PRODUCTION TO
    corporation,                                      PLAINTIFF
 15
                 Defendant.
 16
 17
 18             PROPOUNDING PARTY:               Defendant Redbubble, Inc.
 19             RESPONDING PARTY:                Plaintiff, Y.Y.G.M. SA d.b.a. Brandy Melville
 20             SET NO.:                         One (1)
 21
 22
 23
 24
 25
 26
 27
 28
      1361509
                                                   -1-             Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 3 of 48 Page ID
                                 #:5243



  1         Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff Y.Y.G.M. SA
  2 d.b.a. Brandy Melville (“Plaintiff”) hereby provides the following responses and
  3 objections to Defendant Redbubble, Inc.’s (“Defendant”) First Set of Requests for
  4 Production to Plaintiff (the “Requests”).
  5                                GENERAL STATEMENT
  6         Plaintiff’s investigation of the facts relating to this case is still ongoing. As
  7 such, Plaintiff has not completed its investigation, discovery, or preparation for trial.
  8 All of the responses contained herein are based upon the information presently
  9 available, and specifically known, to Plaintiff. It is anticipated that further discovery
 10 and further independent investigation will supply additional facts which may clarify
 11 and add meaning to facts presently known, as well as establish new factual matters,
 12 all of which may lead to substantial additions to, changes in, and variations from the
 13 responses set forth herein. The following responses are given without prejudice to
 14 Plaintiff’s right to produce evidence of any subsequently discovered facts or
 15 documents.
 16         The responses contained herein are made in a good-faith effort to supply as
 17 much factual information as is presently known, but should in no way be to the
 18 prejudice of Plaintiff in relationship to further discovery, research, or analysis.
 19 Plaintiff reserves the right to alter, supplement, amend, or otherwise modify these
 20 responses in any way and at any time, including at or during trial, in light of facts
 21 revealed through discovery, further investigation, or further legal analysis. Plaintiff
 22 also reserves the right to amend or supplement these responses with any information
 23 that has been inadvertently or unintentionally omitted and/or to introduce such
 24 information into evidence at the time of hearing or trial.
 25         Plaintiff makes these responses to the Requests subject to, and without waiving
 26 in any way, any objections as to competence, relevance, materiality, propriety, or
 27 admissibility, or to any and all other objections and grounds, all of which are reserved
 28 and may be interposed at the time of trial.
    1361509
                                              -2-               Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 4 of 48 Page ID
                                 #:5244



  1                                 GENERAL OBJECTIONS
  2             The following General Objections are incorporated by reference into each
  3 individual response, regardless of whether specific reference to them is made, and
  4 Plaintiff does not waive any of the general or specific objections made herein:
  5             1.   Plaintiff objects to each and every Request to the extent that it purports,
  6 through instructions or otherwise, to impose burdens and duties on Plaintiff that
  7 exceed the proper scope of discovery under the Federal Rules of Civil Procedure or
  8 the Local Rules of this Court.
  9             2.   Plaintiff objects to each and every Request to the extent it seeks
 10 information that is not relevant to any claim or defense in this action.
 11             3.   Plaintiff objects to each and every Request to the extent it seeks
 12 information that is not reasonably calculated to lead to the discovery of admissible
 13 evidence.
 14             4.   Plaintiff objects to each and every Request to the extent it seeks
 15 information that is disproportionate to the needs of the case pursuant to Federal Rule
 16 of Civil Procedure 26.
 17             5.   Plaintiff objects to each and every Request to the extent that it seeks the
 18 production of information subject to the attorney-client privilege, the work-product
 19 doctrine, or other applicable privileges, protections, or immunities. Any disclosure
 20 of such information is inadvertent and shall not be deemed a waiver of any applicable
 21 privilege, protection, or immunity.
 22             6.   Plaintiff objects to each and every Request to the extent that it seeks
 23 information protected by the United States or California Constitutions, federal or
 24 California statutes, or case law that establishes a right of privacy or forbids the
 25 discovery and dissemination of confidential, sensitive, or financial information.
 26 Plaintiff will not reveal such information where doing so would violate the privacy
 27 rights of Plaintiff or of third parties.
 28             7.   Plaintiff objects to each and every Request to the extent that it is
      1361509
                                                -3-          Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 5 of 48 Page ID
                                 #:5245



  1 repetitive, redundant, or overlapping.
  2         8.     Plaintiff objects to each and every Request to the extent that it is unduly
  3 burdensome, oppressive, annoying, or harassing.
  4         9.     Plaintiff objects to each and every Request to the extent that it is vague
  5 and ambiguous, compound, confusing, unintelligible, unclear, or amenable to
  6 different meanings, understandings, or interpretations. Plaintiff responds to each and
  7 every Request as it interprets and understands it, with respect to the issues framed in
  8 connection with this action. If Plaintiff asserts an interpretation of any part of any
  9 Request that differs from the understanding of Defendant, Plaintiff reserves the right
 10 to supplement, amend, or modify its responses.
 11         10.    Plaintiff objects to each and every Request to the extent that it is
 12 unlimited in time or seeks information beyond the time-frame relevant to this action
 13 on the grounds that it is overbroad and unduly burdensome, and it seeks information
 14 that is irrelevant to the subject matter of this action.
 15         11.    Plaintiff objects to each and every Request to the extent that it seeks
 16 information, documents, or things that do not exist or purports to require Plaintiff to
 17 create documents or things that do not already exist.
 18         12.    Plaintiff objects to each and every Request to the extent that it seeks
 19 information, documents, or things that are not in Plaintiff’s possession, custody, or
 20 control.
 21         13.    Plaintiff objects to each and every Request to the extent that it is not
 22 reasonably particularized.
 23         14.    Plaintiff objects to each and every Request to the extent that it seeks
 24 information that is subject to requirements, disclosures, and/or other applicable laws
 25 pertaining to expert discovery.
 26         15.    Plaintiff objects to each and every Request to the extent that it seeks to
 27 impose duties or obligations different from, additional to, or otherwise beyond those
 28 required by the Federal Rules of Civil Procedure.
    1361509
                                             -4-                Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 6 of 48 Page ID
                                 #:5246



  1         16.   Plaintiff objects to each and every Request to the extent that it seeks
  2 information that is equally available to or within Defendant’s possession, custody, or
  3 control on the grounds that such Request is unduly burdensome and oppressive.
  4                           RESPONSES AND OBJECTIONS
  5 REQUEST FOR PRODUCTION NO. 1:
  6         All documents, including assignments, contracts, licenses, employee
  7 agreements, and work made for hire agreements, on which You may rely to establish
  8 or contend that Plaintiff owns or otherwise has rights in each Plaintiff Mark, registered
  9 or unregistered, that Plaintiff alleges that Redbubble, or anyone who has created an
 10 allegedly infringing listing or otherwise used a Plaintiff Mark on the Redbubble
 11 marketplace, has infringed.
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
 13         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 14 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 15 trial preparation. Plaintiff objects to this Request to the extent it seeks information
 16 that is not relevant to any claim or defense in this action. Plaintiff reserves the right
 17 to rely on documents in addition to, or different from, those which may be produced
 18 in response to this Request. Plaintiff objects that this Request is overbroad and unduly
 19 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 20 therein, including but not limited to “including assignments, contracts, licenses,
 21 employee agreements, and work made for hire agreements,” “may rely,” “establish or
 22 contend,” “owns or otherwise has rights,” “registered or unregistered,” “alleges that,”
 23 “anyone,” “who has created an allegedly infringing listing or otherwise used,”
 24 “marketplace,” and “has infringed,” are vague, ambiguous, and reasonably subject to
 25 multiple meanings and interpretations. Plaintiff objects that this Request calls for
 26 legal conclusions and opinions. Plaintiff objects to this Request to the extent it calls
 27 for information protected by the attorney-client privilege, the work-product
 28 protection, or any other applicable privileges, immunities, or protections. Plaintiff
    1361509
                                             -5-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 7 of 48 Page ID
                                 #:5247



  1 objects that this Request is overbroad because it is not limited to any relevant time
  2 period.
  3         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  4 responds that documents responsive to this Request that are in Plaintiff’s possession,
  5 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  6 and to which no objection is being made will be produced.
  7 REQUEST FOR PRODUCTION NO. 2:
  8         All documents that refer or relate to Your contention that Redbubble, or anyone
  9 who has created an allegedly infringing listing or otherwise used a Plaintiff Mark on
 10 the Redbubble marketplace, or has infringed any of the Plaintiff Marks.
 11 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 12         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 13 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 14 trial preparation.     Plaintiff objects that this Request is overbroad and unduly
 15 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 16 therein, including but not limited to “refer,” “relate,” “contention,” “who has created
 17 an allegedly infringing listing or otherwise used,” “marketplace,” and “has infringed,”
 18 are vague, ambiguous, and reasonably subject to multiple meanings and
 19 interpretations. Plaintiff objects to this Request to the extent it seeks information that
 20 is not relevant to any claim or defense in this action. Plaintiff objects that this Request
 21 calls for legal conclusions and opinions. Plaintiff reserves the right to rely on
 22 documents in addition to, or different from, those which may be produced in response
 23 to this Request. Plaintiff objects to this Request to the extent it calls for information
 24 protected by the attorney-client privilege, the work-product protection, or any other
 25 applicable privileges, immunities, or protections. Plaintiff objects that this Request
 26 is overbroad because it is not limited to any relevant time period.
 27         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 28 responds that documents responsive to this Request that are in Plaintiff’s possession,
    1361509
                                            -6-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 8 of 48 Page ID
                                 #:5248



  1 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  2 and to which no objection is being made will be produced.
  3 REQUEST FOR PRODUCTION NO. 3:
  4         All documents that relate to, refer to, or evidence whether anyone has been
  5 confused, mistaken or deceived about whether goods originate from or are affiliated
  6 with, sponsored by, licensed by or endorsed by Plaintiff by an alleged use of a Plaintiff
  7 Mark by Redbubble, or by anyone who has created an allegedly infringing listing or
  8 otherwise used a Plaintiff Mark on the Redbubble marketplace.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
 10         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 11 to rely on documents in addition to, or different from, those which may be produced
 12 in response to this Request. Plaintiff objects that this Request is overbroad and unduly
 13 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 14 therein, including but not limited to “relate to,” “refer to,” “evidence,” “whether,”
 15 “anyone,” “confused, mistaken or deceived,” “goods,” “originate,” “affiliated with,”
 16 “sponsored by,” “licensed by,” “endorsed by,” “alleged use,” “created,” “allegedly
 17 infringing listing,” “otherwise,” and “marketplace,” are vague, ambiguous, and
 18 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 19 Request to the extent it seeks information that is not relevant to any claim or defense
 20 in this action. Plaintiff objects that this Request calls for legal conclusions and
 21 opinions. Plaintiff objects to this Request on the grounds that discovery is ongoing
 22 and Plaintiff has not completed its trial preparation. Plaintiff objects to this Request
 23 to the extent it calls for information protected by the attorney-client privilege, the
 24 work-product protection, or any other applicable privileges, immunities, or
 25 protections. Plaintiff objects that this Request is overbroad because it is not limited
 26 to any relevant time period.
 27         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 28 responds that documents responsive to this Request that are in Plaintiff’s possession,
    1361509
                                            -7-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 9 of 48 Page ID
                                 #:5249



  1 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  2 and to which no objection is being made will be produced.
  3 REQUEST FOR PRODUCTION NO. 4:
  4         All documents that relate to, refer to, or evidence the proximity of Plaintiff’s
  5 goods and the allegedly infringing goods.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
  7         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  8 Request is overbroad because it is not limited to any relevant time period. Plaintiff
  9 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
 10 completed its trial preparation. Plaintiff reserves the right to rely on documents in
 11 addition to, or different from, those which may be produced in response to this
 12 Request. Plaintiff objects to this Request to the extent it seeks information that is not
 13 relevant to any claim or defense in this action. Plaintiff objects that this Request is
 14 overbroad and unduly burdensome. Plaintiff objects that this Request, and the
 15 undefined terms and phrases therein, including but not limited to “relate to,” “refer
 16 to,” “evidence the proximity,” “goods,” and “allegedly infringing” are vague,
 17 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 18 objects that this Request calls for legal conclusions and opinions. Plaintiff objects to
 19 this Request to the extent it calls for information protected by the attorney-client
 20 privilege, the work-product protection, or any other applicable privileges, immunities,
 21 or protections.
 22         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 23 responds that documents responsive to this Request that are in Plaintiff’s possession,
 24 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 25 and to which no objection is being made will be produced.
 26 REQUEST FOR PRODUCTION NO. 5:
 27         All documents that relate to, refer to, or evidence the similarity of the Plaintiff
 28 Marks and the allegedly infringing marks.
    1361509
                                           -8-                  Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 10 of 48 Page ID
                                  #:5250



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
  2         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  3 Request is overbroad and unduly burdensome. Plaintiff objects that this Request is
  4 overbroad because it is not limited to any relevant time period. Plaintiff objects to
  5 this Request to the extent it seeks information that is not relevant to any claim or
  6 defense in this action. Plaintiff objects to this Request on the grounds that discovery
  7 is ongoing and Plaintiff has not completed its trial preparation. Plaintiff reserves the
  8 right to rely on documents in addition to, or different from, those which may be
  9 produced in response to this Request. Plaintiff objects that this Request, and the
 10 undefined terms and phrases therein, including but not limited to “relate to,” “refer
 11 to,” “evidence the similarity,” and “allegedly infringing marks,” are vague,
 12 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 13 objects that this Request calls for legal conclusions and opinions. Plaintiff objects to
 14 this Request to the extent it calls for information protected by the attorney-client
 15 privilege, the work-product protection, or any other applicable privileges, immunities,
 16 or protections.
 17         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 18 responds that documents responsive to this Request that are in Plaintiff’s possession,
 19 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 20 and to which no objection is being made will be produced.
 21 REQUEST FOR PRODUCTION NO. 6:
 22         All documents that relate to, refer to, or evidence actual confusion between the
 23 Plaintiff Marks and the allegedly infringing marks.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
 25         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 26 Request to the extent it calls for information protected by the attorney-client privilege,
 27 the work-product protection, or any other applicable privileges, immunities, or
 28 protections. Plaintiff objects to this Request on the grounds that discovery is ongoing
    1361509
                                               -9-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 11 of 48 Page ID
                                  #:5251



  1 and Plaintiff has not completed its trial preparation. Plaintiff reserves the right to rely
  2 on documents in addition to, or different from, those which may be produced in
  3 response to this Request. Plaintiff objects that this Request is overbroad because it is
  4 not limited to any relevant time period. Plaintiff objects that this Request is overbroad
  5 and unduly burdensome. Plaintiff objects that this Request, and the undefined terms
  6 and phrases therein, including but not limited to “relate to,” “refer to,” “evidence,”
  7 “actual confusion,” “between,” and “allegedly infringing marks” are vague,
  8 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
  9 objects to this Request to the extent it seeks information that is not relevant to any
 10 claim or defense in this action. Plaintiff objects that this Request calls for legal
 11 conclusions and opinions.
 12         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 13 responds that documents responsive to this Request that are in Plaintiff’s possession,
 14 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 15 and to which no objection is being made will be produced.
 16 REQUEST FOR PRODUCTION NO. 7:
 17         All documents that relate to, refer to, or evidence the marketing channels used
 18 for Plaintiff’s goods or the allegedly infringing goods.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 20         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 21 Request to the extent it calls for information protected by the attorney-client privilege,
 22 the work-product protection, or any other applicable privileges, immunities, or
 23 protections. Plaintiff objects to this Request on the grounds that discovery is ongoing
 24 and Plaintiff has not completed its trial preparation. Plaintiff objects to this Request
 25 to the extent it seeks information that is not relevant to any claim or defense in this
 26 action. Plaintiff reserves the right to rely on documents in addition to, or different
 27 from, those which may be produced in response to this Request. Plaintiff objects that
 28 this Request is overbroad and unduly burdensome. Plaintiff objects that this Request
    1361509
                                           -10-           Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 12 of 48 Page ID
                                  #:5252



  1 is overbroad because it is not limited to any relevant time period. Plaintiff objects
  2 that this Request, and the undefined terms and phrases therein, including but not
  3 limited to “relate to,” “refer to,” “evidence,” “marketing channels,” “used,” “goods,”
  4 and “allegedly infringing goods” are vague, ambiguous, and reasonably subject to
  5 multiple meanings and interpretations. Plaintiff objects that this Request calls for
  6 legal conclusions and opinions.
  7             Subject to, and without waiving, its General and Specific Objections, Plaintiff
  8 responds that it is willing to meet and confer regarding the scope of Defendant’s
  9 Request.
 10 REQUEST FOR PRODUCTION NO. 8:
 11             All documents that relate to, refer to, or evidence the type of goods sold or
 12 licensed by Plaintiff.
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 14             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 15 Request to the extent it seeks information that is not relevant to any claim or defense
 16 in this action. Plaintiff objects to this Request on the grounds that discovery is
 17 ongoing and Plaintiff has not completed its trial preparation. Plaintiff objects that this
 18 Request, and the undefined terms and phrases therein, including but not limited to
 19 “relate to,” “refer to,” “evidence,” “type of goods,” “sold,” and “licensed,” are vague,
 20 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 21 objects that this Request calls for legal conclusions and opinions. Plaintiff reserves
 22 the right to rely on documents in addition to, or different from, those which may be
 23 produced in response to this Request. Plaintiff objects that this Request is overbroad
 24 and unduly burdensome. Plaintiff objects to this Request to the extent it calls for
 25 information protected by the attorney-client privilege, the work-product protection,
 26 or any other applicable privileges, immunities, or protections. Plaintiff objects that
 27 this Request is overbroad because it is not limited to any relevant time period.
 28             Subject to, and without waiving, its General and Specific Objections, Plaintiff
      1361509
                                                  -11-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 13 of 48 Page ID
                                  #:5253



  1 responds that it is willing to meet and confer regarding the scope of Defendant’s
  2 Request.
  3 REQUEST FOR PRODUCTION NO. 9:
  4             All documents that relate to, refer to, or evidence the degree of care likely to
  5 be exercised by purchasers of Plaintiff’s goods or the allegedly infringing goods.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
  7             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  8 Request is overbroad because it is not limited to any relevant time period. Plaintiff
  9 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
 10 completed its trial preparation. Plaintiff objects that this Request, and the undefined
 11 terms and phrases therein, including but not limited to “relate to,” “refer to,”
 12 “evidence,” “degree of care,” “likely,” “exercised,” “purchasers,” “goods,” and
 13 “allegedly infringing goods,” are vague, ambiguous, and reasonably subject to
 14 multiple meanings and interpretations.             Plaintiff reserves the right to rely on
 15 documents in addition to, or different from, those which may be produced in response
 16 to this Request. Plaintiff objects to this Request to the extent it seeks information that
 17 is not relevant to any claim or defense in this action. Plaintiff objects that this Request
 18 is overbroad and unduly burdensome. Plaintiff objects that this Request calls for legal
 19 conclusions and opinions. Plaintiff objects to this Request to the extent it calls for
 20 information protected by the attorney-client privilege, the work-product protection,
 21 or any other applicable privileges, immunities, or protections.
 22             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 23 responds that it is willing to meet and confer regarding the scope of Defendant’s
 24 Request.
 25 REQUEST FOR PRODUCTION NO. 10:
 26             All documents that relate to, refer to, or evidence any alleged infringer’s intent
 27 in allegedly selecting the Plaintiff Marks or the allegedly infringing marks.
 28
      1361509
                                                   -12-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 14 of 48 Page ID
                                  #:5254



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
  2         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  3 Request calls for legal conclusions and opinions. Plaintiff objects to this Request on
  4 the grounds that discovery is ongoing and Plaintiff has not completed its trial
  5 preparation. Plaintiff objects to this Request as it seeks information that is not relevant
  6 to any claim or defense in this action. Plaintiff objects that this Request is overbroad
  7 because it is not limited to any relevant time period. Plaintiff reserves the right to rely
  8 on documents in addition to, or different from, those which may be produced in
  9 response to this Request. Plaintiff objects that this Request is overbroad and unduly
 10 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 11 therein, including but not limited to “relate to,” “refer to,” “evidence,” “alleged
 12 infringer’s intent,” “allegedly selecting,” and “allegedly infringing marks,” are vague,
 13 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 14 objects to this Request to the extent it calls for information protected by the attorney-
 15 client privilege, the work-product protection, or any other applicable privileges,
 16 immunities, or protections.
 17         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 18 responds that documents responsive to this Request that are in Plaintiff’s possession,
 19 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 20 and to which no objection is being made will be produced.
 21 REQUEST FOR PRODUCTION NO. 11:
 22         All documents that relate to, refer to, or evidence the likelihood of expansion
 23 of Plaintiff’s product lines.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
 25         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 26 Request calls for legal conclusions and opinions. Plaintiff objects to this Request to
 27 the extent it calls for information protected by the attorney-client privilege, the work-
 28 product protection, or any other applicable privileges, immunities, or protections.
    1361509
                                           -13-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 15 of 48 Page ID
                                  #:5255



  1 Plaintiff objects to this Request on the grounds that discovery is ongoing and Plaintiff
  2 has not completed its trial preparation. Plaintiff objects to this Request as it seeks
  3 information that is not relevant to any claim or defense in this action. Plaintiff
  4 reserves the right to rely on documents in addition to, or different from, those which
  5 may be produced in response to this Request. Plaintiff objects that this Request is
  6 overbroad and unduly burdensome. Plaintiff objects that this Request is overbroad
  7 because it is not limited to any relevant time period. Plaintiff objects that this Request,
  8 and the undefined terms and phrases therein, including but not limited to “relate to,”
  9 “refer to,” “evidence the likelihood,” “expansion,” and “product lines,” are vague,
 10 ambiguous, and reasonably subject to multiple meanings and interpretations.
 11 REQUEST FOR PRODUCTION NO. 12:
 12         Documents sufficient to identify all uses, licensed or unlicensed, of any
 13 Plaintiff Mark of which you are aware, including the timing of, manner of, substance
 14 of, and natural or fictional persons associated with each such use.
 15 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 16         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 17 to rely on documents in addition to, or different from, those which may be produced
 18 in response to this Request. Plaintiff objects to this Request to the extent it seeks
 19 information that is not relevant to any claim or defense in this action. Plaintiff objects
 20 that this Request is overbroad and unduly burdensome. Plaintiff objects that this
 21 Request, and the undefined terms and phrases therein, including but not limited to
 22 “sufficient,” “all uses,” “licensed or unlicensed,” “aware,” “timing of,” “manner of,”
 23 “substance of,” “natural or fictional,” “associated,” and “each such use,” are vague,
 24 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 25 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
 26 completed its trial preparation. Plaintiff objects that this Request calls for legal
 27 conclusions and opinions. Plaintiff objects to this Request to the extent it calls for
 28 information protected by the attorney-client privilege, the work-product protection,
    1361509
                                           -14-              Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 16 of 48 Page ID
                                  #:5256



  1 or any other applicable privileges, immunities, or protections. Plaintiff objects that
  2 this Request is overbroad because it is not limited to any relevant time period.
  3             Subject to, and without waiving, its General and Specific Objections, Plaintiff
  4 responds that it is willing to meet and confer regarding the scope of Defendant’s
  5 Request.
  6 REQUEST FOR PRODUCTION NO. 13:
  7             A copy of each registration certificate for each Plaintiff Mark.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
  9             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 10 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 11 trial preparation. Plaintiff objects that this Request calls for legal conclusions and
 12 opinions. Plaintiff objects to this Request to the extent it seeks information that is not
 13 relevant to any claim or defense in this action. Plaintiff objects that this Request is
 14 overbroad and unduly burdensome. Plaintiff objects that this Request, and the
 15 undefined terms and phrases therein, including but not limited to “copy,”
 16 “registration,” “certificate,” and “each,” are vague, ambiguous, and reasonably
 17 subject to multiple meanings and interpretations. Plaintiff objects to this Request to
 18 the extent it calls for information protected by the attorney-client privilege, the work-
 19 product protection, or any other applicable privileges, immunities, or protections.
 20 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
 21 time period. Plaintiff reserves the right to rely on documents in addition to, or
 22 different from, those which may be produced in response to this Request.
 23             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 24 responds that documents responsive to this Request that are in Plaintiff’s possession,
 25 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 26 and to which no objection is being made will be produced.
 27 REQUEST FOR PRODUCTION NO. 14:
 28             All documents that relate to, refer to, or evidence any communications,
      1361509
                                               -15-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 17 of 48 Page ID
                                  #:5257



  1 including with the Patent & Trademark Office, regarding any Plaintiff Mark.
  2 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
  3         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  4 Request as it calls for information protected by the attorney-client privilege, the work-
  5 product protection, or other applicable privileges, immunities, or protections.
  6 Plaintiff objects to this Request on the grounds that discovery is ongoing and Plaintiff
  7 has not completed its trial preparation. Plaintiff objects that this Request, and the
  8 undefined terms and phrases therein, including but not limited to “relate to,” “refer
  9 to,” and “evidence,” are vague, ambiguous, and reasonably subject to multiple
 10 meanings and interpretations. Plaintiff objects to this Request as it seeks information
 11 that is not relevant to any claim or defense in this action. Plaintiff reserves the right
 12 to rely on documents in addition to, or different from, those which may be produced
 13 in response to this Request.         Plaintiff objects that this Request calls for legal
 14 conclusions and opinions. Plaintiff objects that this Request is overbroad because it
 15 is not limited to any relevant time period. Plaintiff objects that this Request is
 16 overbroad and unduly burdensome.
 17         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 18 responds that it is willing to meet and confer regarding the scope of Defendant’s
 19 Request.
 20 REQUEST FOR PRODUCTION NO. 15:
 21         All documents related to any allegation that Redbubble had the right or ability
 22 to supervise or control the allegedly infringing activity of anyone who has created an
 23 allegedly infringing listing or otherwise used a Plaintiff Mark on the Redbubble
 24 marketplace.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
 26         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 27 Request to the extent it seeks information that is not relevant to any claim or defense
 28 in this action. Plaintiff objects that this Request, and the undefined terms and phrases
    1361509
                                                 -16-            Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
          DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 18 of 48 Page ID
                                  #:5258



  1 therein, including but not limited to “related to,” “allegation,” “had the right,” “ability
  2 to,” “supervise,” “control,” “allegedly infringing activity,” “anyone,” “has created,”
  3 “allegedly infringing listing,” “otherwise used,” and “marketplace,” are vague,
  4 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
  5 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
  6 completed its trial preparation. Plaintiff objects that this Request is overbroad and
  7 unduly burdensome. Plaintiff objects that this Request calls for legal conclusions and
  8 opinions. Plaintiff objects to this Request to the extent it calls for information
  9 protected by the attorney-client privilege, the work-product protection, or any other
 10 applicable privileges, immunities, or protections. Plaintiff objects that this Request
 11 is overbroad because it is not limited to any relevant time period. Plaintiff reserves
 12 the right to rely on documents in addition to, or different from, those which may be
 13 produced in response to this Request.
 14         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 15 responds that documents responsive to this Request that are in Plaintiff’s possession,
 16 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 17 and to which no objection is being made will be produced.
 18 REQUEST FOR PRODUCTION NO. 16:
 19         All documents related to any allegation that Redbubble failed to exercise any
 20 alleged right or ability to supervise or control the allegedly infringing activity of
 21 anyone who has created an allegedly infringing listing or otherwise used a Plaintiff
 22 Mark on the Redbubble marketplace.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
 24         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 25 Request to the extent it calls for information protected by the attorney-client privilege,
 26 the work-product protection, or any other applicable privileges, immunities, or
 27 protections. Plaintiff objects to this Request on the grounds that discovery is ongoing
 28 and Plaintiff has not completed its trial preparation. Plaintiff objects to this Request
    1361509
                                              -17-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 19 of 48 Page ID
                                  #:5259



  1 to the extent it seeks information that is not relevant to any claim or defense in this
  2 action. Plaintiff objects that this Request is overbroad and unduly burdensome.
  3 Plaintiff objects that this Request, and the undefined terms and phrases therein,
  4 including but not limited to “related to,” “allegation,” “failed to exercise,” “alleged,”
  5 “right,” “ability,” “supervise,” “control,” “allegedly infringing,” “activity,” “anyone,”
  6 “created,” “listing,” “otherwise,” “used,” and “marketplace,” are vague, ambiguous,
  7 and reasonably subject to multiple meanings and interpretations. Plaintiff reserves
  8 the right to rely on documents in addition to, or different from, those which may be
  9 produced in response to this Request. Plaintiff objects that this Request calls for legal
 10 conclusions and opinions. Plaintiff objects that this Request is overbroad because it
 11 is not limited to any relevant time period.
 12         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 13 responds that documents responsive to this Request that are in Plaintiff’s possession,
 14 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 15 and to which no objection is being made will be produced.
 16 REQUEST FOR PRODUCTION NO. 17:
 17         All documents related to any allegation that Redbubble knew or had reason to
 18 know of the allegedly infringing activity of anyone who has created an allegedly
 19 infringing listing on the Redbubble marketplace.
 20 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 21         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 22 to rely on documents in addition to, or different from, those which may be produced
 23 in response to this Request. Plaintiff objects to this Request on the grounds that
 24 discovery is ongoing and Plaintiff has not completed its trial preparation. Plaintiff
 25 objects to this Request to the extent it seeks information that is not relevant to any
 26 claim or defense in this action. Plaintiff objects that this Request is overbroad and
 27 unduly burdensome. Plaintiff objects that this Request, and the undefined terms and
 28 phrases therein, including but not limited to “related to,” “allegation,” “knew or had
    1361509
                                             -18-              Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 20 of 48 Page ID
                                  #:5260



  1 reason to know,” “allegedly infringing activity,” “anyone,” “who has created an
  2 allegedly infringing listing,” and “marketplace,” are vague, ambiguous, and
  3 reasonably subject to multiple meanings and interpretations. Plaintiff objects that this
  4 Request is overbroad because it is not limited to any relevant time period. Plaintiff
  5 objects that this Request calls for legal conclusions and opinions. Plaintiff objects to
  6 this Request to the extent it calls for information protected by the attorney-client
  7 privilege, the work-product protection, or any other applicable privileges, immunities,
  8 or protections.
  9        Subject to, and without waiving, its General and Specific Objections, Plaintiff
 10 responds that documents responsive to this Request that are in Plaintiff’s possession,
 11 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 12 and to which no objection is being made will be produced.
 13 REQUEST FOR PRODUCTION NO. 18:
 14        All documents related to any allegation that Redbubble intentionally induced
 15 or materially contributed to allegedly infringing activity of anyone who has created
 16 an allegedly infringing listing on the Redbubble marketplace.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
 18        Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 19 to rely on documents in addition to, or different from, those which may be produced
 20 in response to this Request. Plaintiff objects to this Request on the grounds that
 21 discovery is ongoing and Plaintiff has not completed its trial preparation. Plaintiff
 22 objects that this Request, and the undefined terms and phrases therein, including but
 23 not limited to “related to,” “allegation,” “intentionally,” “induced,” “materially,”
 24 “contributed,” “allegedly infringing activity,” “anyone,” “created,” “listing,” and
 25 “marketplace,” are vague, ambiguous, and reasonably subject to multiple meanings
 26 and interpretations. Plaintiff objects that this Request is overbroad and unduly
 27 burdensome. Plaintiff objects that this Request calls for legal conclusions and
 28 opinions. Plaintiff objects to this Request to the extent it calls for information
    1361509
                                          -19-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 21 of 48 Page ID
                                  #:5261



  1 protected by the attorney-client privilege, the work-product protection, or any other
  2 applicable privileges, immunities, or protections. Plaintiff objects that this Request
  3 is overbroad because it is not limited to any relevant time period. Plaintiff objects to
  4 this Request to the extent it seeks information that is not relevant to any claim or
  5 defense in this action.
  6         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  7 responds that documents responsive to this Request that are in Plaintiff’s possession,
  8 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  9 and to which no objection is being made will be produced.
 10 REQUEST FOR PRODUCTION NO. 19:
 11         All documents on which You may rely to establish or contend that Redbubble
 12 is not engaged in transmitting, routing, or providing connections for online
 13 communication, between points specified by a user, of material of the user’s choosing,
 14 without modification to the content of the material.
 15 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 16         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 17 Request is overbroad and unduly burdensome. Plaintiff reserves the right to rely on
 18 documents in addition to, or different from, those which may be produced in response
 19 to this Request. Plaintiff objects that this Request, and the undefined terms and
 20 phrases therein, including but not limited to “may rely,” “establish or contend,” “not
 21 engaged in,” “transmitting,” “routing,” “providing,” “connections,” “online,”
 22 “between,” “points,” “specified,” “by a user,” “material,” “user’s choosing,”
 23 “without,” “modification,” “content,” and “material,” are vague, ambiguous, and
 24 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 25 Request to the extent it seeks information that is not relevant to any claim or defense
 26 in this action. Plaintiff objects that this Request calls for legal conclusions and
 27 opinions. Plaintiff objects to this Request to the extent it calls for information
 28 protected by the attorney-client privilege, the work-product protection, or any other
    1361509
                                             -20-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 22 of 48 Page ID
                                  #:5262



  1 applicable privileges, immunities, or protections. Plaintiff objects that this Request
  2 is overbroad because it is not limited to any relevant time period. Plaintiff objects to
  3 this Request on the grounds that discovery is ongoing and Plaintiff has not completed
  4 its trial preparation.
  5             Subject to, and without waiving, its General and Specific Objections, Plaintiff
  6 responds that documents responsive to this Request that are in Plaintiff’s possession,
  7 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  8 and to which no objection is being made will be produced.
  9 REQUEST FOR PRODUCTION NO. 20:
 10             All documents on which You may rely to establish or contend that Redbubble
 11 is not a service provider of online services.
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
 13             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 14 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 15 trial preparation. Plaintiff objects that this Request is overbroad because it is not
 16 limited to any relevant time period. Plaintiff objects that this Request, and the
 17 undefined terms and phrases therein, including but not limited to “may rely,”
 18 “establish or contend,” “service provider,” and “online services,” are vague,
 19 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 20 objects to this Request to the extent it seeks information that is not relevant to any
 21 claim or defense in this action. Plaintiff objects that this Request is overbroad and
 22 unduly burdensome. Plaintiff objects that this Request calls for legal conclusions and
 23 opinions. Plaintiff reserves the right to rely on documents in addition to, or different
 24 from, those which may be produced in response to this Request. Plaintiff objects to
 25 this Request to the extent it calls for information protected by the attorney-client
 26 privilege, the work-product protection, or any other applicable privileges, immunities,
 27 or protections.
 28             Subject to, and without waiving, its General and Specific Objections, Plaintiff
      1361509
                                                  -21-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 23 of 48 Page ID
                                  #:5263



  1 responds that documents responsive to this Request that are in Plaintiff’s possession,
  2 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  3 and to which no objection is being made will be produced.
  4 REQUEST FOR PRODUCTION NO. 21:
  5             All documents on which You may rely to establish or contend that your claims
  6 against Redbubble are not based on information residing on Redbubble’s systems or
  7 networks at the direction of users.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
  9             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 10 Request is overbroad and unduly burdensome. Plaintiff objects that this Request calls
 11 for legal conclusions and opinions. Plaintiff objects to this Request to the extent it
 12 seeks information that is not relevant to any claim or defense in this action. Plaintiff
 13 reserves the right to rely on documents in addition to, or different from, those which
 14 may be produced in response to this Request. Plaintiff objects that this Request, and
 15 the undefined terms and phrases therein, including but not limited to “may rely,”
 16 “establish or contend,” “claims,” “based,” “information,” “residing,” “systems,”
 17 “networks,” and “direction of users,” are vague, ambiguous, and reasonably subject
 18 to multiple meanings and interpretations. Plaintiff objects to this Request to the extent
 19 it calls for information protected by the attorney-client privilege, the work-product
 20 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 21 objects that this Request is overbroad because it is not limited to any relevant time
 22 period. Plaintiff objects to this Request on the grounds that discovery is ongoing and
 23 Plaintiff has not completed its trial preparation.
 24             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 25 responds that documents responsive to this Request that are in Plaintiff’s possession,
 26 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 27 and to which no objection is being made will be produced.
 28
      1361509
                                                   -22-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 24 of 48 Page ID
                                  #:5264



  1 REQUEST FOR PRODUCTION NO. 22:
  2             All documents on which You may rely to establish or contend that Redbubble
  3 had actual knowledge that any allegedly infringing listing on the Redbubble
  4 marketplace, was actually infringing.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
  6             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  7 Request, and the undefined terms and phrases therein, including but not limited to
  8 “may rely,” “establish or contend,” “actual knowledge,” “allegedly infringing
  9 listing,” “marketplace,” “actually,” and “infringing,” are vague, ambiguous, and
 10 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 11 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 12 trial preparation. Plaintiff objects to this Request to the extent it seeks information
 13 that is not relevant to any claim or defense in this action. Plaintiff objects that this
 14 Request is overbroad and unduly burdensome. Plaintiff objects that this Request calls
 15 for legal conclusions and opinions. Plaintiff objects to this Request to the extent it
 16 calls for information protected by the attorney-client privilege, the work-product
 17 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 18 objects that this Request is overbroad because it is not limited to any relevant time
 19 period. Plaintiff reserves the right to rely on documents in addition to, or different
 20 from, those which may be produced in response to this Request.
 21             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 22 responds that documents responsive to this Request that are in Plaintiff’s possession,
 23 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 24 and to which no objection is being made will be produced.
 25 REQUEST FOR PRODUCTION NO. 23:
 26             All documents on which You may rely to establish or contend that Redbubble
 27 was aware of facts or circumstances from which specific infringing activity was
 28 apparent.
      1361509
                                                   -23-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 25 of 48 Page ID
                                  #:5265



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
  2         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  3 Request calls for legal conclusions and opinions. Plaintiff objects to this Request on
  4 the grounds that discovery is ongoing and Plaintiff has not completed its trial
  5 preparation. Plaintiff objects to this Request to the extent it seeks information that is
  6 not relevant to any claim or defense in this action. Plaintiff reserves the right to rely
  7 on documents in addition to, or different from, those which may be produced in
  8 response to this Request. Plaintiff objects that this Request, and the undefined terms
  9 and phrases therein, including but not limited to “may rely,” “establish or contend,”
 10 “aware,” “facts,” “circumstances,” “specific,” “infringing activity,” and “apparent,”
 11 are vague, ambiguous, and reasonably subject to multiple meanings and
 12 interpretations. Plaintiff objects to this Request to the extent it calls for information
 13 protected by the attorney-client privilege, the work-product protection, or any other
 14 applicable privileges, immunities, or protections. Plaintiff objects that this Request
 15 is overbroad because it is not limited to any relevant time period. Plaintiff objects
 16 that this Request is overbroad and unduly burdensome.
 17         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 18 responds that documents responsive to this Request that are in Plaintiff’s possession,
 19 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 20 and to which no objection is being made will be produced.
 21 REQUEST FOR PRODUCTION NO. 24:
 22         All documents on which You may rely to establish or contend that, upon
 23 obtaining knowledge or awareness or upon receiving a valid notification of claimed
 24 infringement, Redbubble failed to act expeditiously to remove or disable access to the
 25 allegedly infringing material.
 26 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 27         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 28 Request is overbroad and unduly burdensome. Plaintiff objects to this Request on the
    1361509
                                          -24-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 26 of 48 Page ID
                                  #:5266



  1 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
  2 Plaintiff objects to this Request to the extent it seeks information that is not relevant
  3 to any claim or defense in this action. Plaintiff objects that this Request, and the
  4 undefined terms and phrases therein, including but not limited to “may rely,”
  5 “establish or contend,” “upon obtaining knowledge,” “awareness,” “upon receiving
  6 a,” “valid,” “notification,” “claimed infringement,” “failed,” “act expeditiously,”
  7 “remove or disable,” “access,” and “allegedly infringing material,” are vague,
  8 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
  9 reserves the right to rely on documents in addition to, or different from, those which
 10 may be produced in response to this Request. Plaintiff objects that this Request calls
 11 for legal conclusions and opinions. Plaintiff objects to this Request to the extent it
 12 calls for information protected by the attorney-client privilege, the work-product
 13 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 14 objects that this Request is overbroad because it is not limited to any relevant time
 15 period.
 16         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 17 responds that documents responsive to this Request that are in Plaintiff’s possession,
 18 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 19 and to which no objection is being made will be produced.
 20 REQUEST FOR PRODUCTION NO. 25:
 21         All documents on which You may rely to establish or contend that, Redbubble
 22 acted with reckless disregard for, or willful blindness to, Plaintiff’s rights.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
 24         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 25 Request is overbroad because it is not limited to any relevant time period. Plaintiff
 26 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
 27 completed its trial preparation. Plaintiff reserves the right to rely on documents in
 28 addition to, or different from, those which may be produced in response to this
    1361509
                                           -25-          Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 27 of 48 Page ID
                                  #:5267



  1 Request. Plaintiff objects that this Request is overbroad and unduly burdensome.
  2 Plaintiff objects that this Request, and the undefined terms and phrases therein,
  3 including but not limited to “may rely,” “establish or contend,” “acted with,”
  4 “reckless,” “disregard,” “willful,” “blindness,” and “rights,” are vague, ambiguous,
  5 and reasonably subject to multiple meanings and interpretations. Plaintiff objects that
  6 this Request calls for legal conclusions and opinions. Plaintiff objects to this Request
  7 to the extent it seeks information that is not relevant to any claim or defense in this
  8 action. Plaintiff objects to this Request to the extent it calls for information protected
  9 by the attorney-client privilege, the work-product protection, or any other applicable
 10 privileges, immunities, or protections.
 11         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 12 responds that documents responsive to this Request that are in Plaintiff’s possession,
 13 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 14 and to which no objection is being made will be produced.
 15 REQUEST FOR PRODUCTION NO. 26:
 16         All documents that refer or relate to Redbubble.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 18         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 19 Request is overbroad because it is not limited to any relevant time period. Plaintiff
 20 objects to this Request on the grounds that discovery is ongoing and Plaintiff has not
 21 completed its trial preparation. Plaintiff objects to this Request as it seeks information
 22 that is not relevant to any claim or defense in this action. Plaintiff reserves the right
 23 to rely on documents in addition to, or different from, those which may be produced
 24 in response to this Request. Plaintiff objects to this Request to the extent it calls for
 25 information protected by the attorney-client privilege, the work-product protection,
 26 or any other applicable privileges, immunities, or protections. Plaintiff objects that
 27 this Request is overbroad and unduly burdensome. Plaintiff objects that this Request,
 28 and the undefined terms and phrases therein, including but not limited to “refer” and
    1361509
                                           -26-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 28 of 48 Page ID
                                  #:5268



  1 “relate to,” are vague, ambiguous, and reasonably subject to multiple meanings and
  2 interpretations.
  3         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  4 responds that it is willing to meet and confer regarding the scope of Defendant’s
  5 Request.
  6 REQUEST FOR PRODUCTION NO. 27:
  7         All documents that refer or relate to anyone who has created an allegedly
  8 infringing listing or otherwise used a Plaintiff Mark on the Redbubble marketplace.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 10         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 11 Request to the extent it calls for information protected by the attorney-client privilege,
 12 the work-product protection, or any other applicable privileges, immunities, or
 13 protections. Plaintiff objects to this Request on the grounds that discovery is ongoing
 14 and Plaintiff has not completed its trial preparation. Plaintiff reserves the right to rely
 15 on documents in addition to, or different from, those which may be produced in
 16 response to this Request. Plaintiff objects that this Request is overbroad and unduly
 17 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 18 therein, including but not limited to “refer,” “relate to,” “anyone,” “who has created
 19 an allegedly infringing listing or otherwise used,” and “marketplace,” are vague,
 20 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 21 objects to this Request to the extent it seeks information that is not relevant to any
 22 claim or defense in this action. Plaintiff objects that this Request is overbroad because
 23 it is not limited to any relevant time period. Plaintiff objects that this Request calls
 24 for legal conclusions and opinions.
 25         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 26 responds that documents responsive to this Request that are in Plaintiff’s possession,
 27 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 28 and to which no objection is being made will be produced.
    1361509
                                           -27-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 29 of 48 Page ID
                                  #:5269



  1 REQUEST FOR PRODUCTION NO. 28:
  2         For each Plaintiff Mark, documents sufficient to show all time periods in which
  3 You used each such mark, including the beginning and end of each such period,
  4 including dates of first use, invoices, purchase orders, inventories, and current and
  5 historical sales figures.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
  7         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  8 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
  9 trial preparation. Plaintiff objects to this Request to the extent it calls for information
 10 protected by the attorney-client privilege, the work-product protection, or any other
 11 applicable privileges, immunities, or protections. Plaintiff objects to this Request to
 12 the extent it seeks information that is not relevant to any claim or defense in this
 13 action. Plaintiff reserves the right to rely on documents in addition to, or different
 14 from, those which may be produced in response to this Request. Plaintiff objects that
 15 this Request is overbroad and unduly burdensome. Plaintiff objects that this Request
 16 calls for legal conclusions and opinions. Plaintiff objects that this Request, and the
 17 undefined terms and phrases therein, including but not limited to “each,” “sufficient,”
 18 “show,” “time periods,” “used,” “such mark,” “including,” “the beginning and end,”
 19 “such period,” “dates of first use,” “invoices,” “purchase orders,” “inventories,”
 20 “current,” “historical,” “sales,” and “figures,” are vague, ambiguous, and reasonably
 21 subject to multiple meanings and interpretations. Plaintiff objects that this Request is
 22 overbroad because it is not limited to any relevant time period.
 23         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 24 responds that it is willing to meet and confer regarding the scope of Defendant’s
 25 Request.
 26 REQUEST FOR PRODUCTION NO. 29:
 27         For each Plaintiff Mark that You ceased or paused using for any time period,
 28 to the extent that you contend that you intended to resume such use, all documents
    1361509
                                            -28-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 30 of 48 Page ID
                                  #:5270



  1 related to any such intended resumption of use.
  2 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
  3         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
  4 to rely on documents in addition to, or different from, those which may be produced
  5 in response to this Request. Plaintiff objects to this Request to the extent it seeks
  6 information that is not relevant to any claim or defense in this action. Plaintiff objects
  7 that this Request is overbroad and unduly burdensome. Plaintiff objects that this
  8 Request calls for legal conclusions and opinions. Plaintiff objects that this Request,
  9 and the undefined terms and phrases therein, including but not limited to “ceased,”
 10 “paused,” “using,” “time period,” “to the extent,” “contend,” “intended,” “resume
 11 such use,” “related to,” “resumption,” and “use,” are vague, ambiguous, and
 12 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 13 Request to the extent it calls for information protected by the attorney-client privilege,
 14 the work-product protection, or any other applicable privileges, immunities, or
 15 protections. Plaintiff objects that this Request is overbroad because it is not limited
 16 to any relevant time period. Plaintiff objects to this Request on the grounds that
 17 discovery is ongoing and Plaintiff has not completed its trial preparation.
 18         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 19 responds that it is willing to meet and confer regarding the scope of Defendant’s
 20 Request.
 21 REQUEST FOR PRODUCTION NO. 30:
 22         All documents that constitute, refer or relate to any studies, including formal or
 23 informal analysis, investigation, surveys, focus groups, consumer research, or other
 24 information or reports that You contend support any of Your claims in this lawsuit.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
 26         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 27 Request is overbroad and unduly burdensome. Plaintiff objects to this Request on the
 28 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
    1361509
                                            -29-              Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 31 of 48 Page ID
                                  #:5271



  1 Plaintiff objects to this Request to the extent it seeks information that is not relevant
  2 to any claim or defense in this action. Plaintiff objects that this Request, and the
  3 undefined terms and phrases therein, including but not limited to “constitute,” “refer,”
  4 “relate to,” “studies,” “including,” “formal,” “informal,” “analysis,” “investigation,”
  5 “surveys,” “focus groups,” “consumer research,” “information,” “report,” “contend,”
  6 “support,” and “lawsuit,” are vague, ambiguous, and reasonably subject to multiple
  7 meanings and interpretations. Plaintiff reserves the right to rely on documents in
  8 addition to, or different from, those which may be produced in response to this
  9 Request. Plaintiff objects that this Request calls for legal conclusions and opinions.
 10 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
 11 time period. Plaintiff objects to this Request to the extent it calls for information
 12 protected by the attorney-client privilege, the work-product protection, or any other
 13 applicable privileges, immunities, or protections.
 14         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 15 responds that documents responsive to this Request that are in Plaintiff’s possession,
 16 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 17 and to which no objection is being made will be produced.
 18 REQUEST FOR PRODUCTION NO. 31:
 19         All documents that refer or relate to whether Redbubble was aware of any
 20 specific instance of alleged infringement or use of any Plaintiff Mark, including but
 21 not limited to alleged infringement by Redbubble, or anyone who has created an
 22 allegedly infringing listing or otherwise used a Plaintiff Mark on the Redbubble
 23 marketplace.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
 25         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 26 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 27 trial preparation. Plaintiff objects that this Request, and the undefined terms and
 28 phrases therein, including but not limited to “refer,” “relate to,” “whether,” “aware,”
    1361509
                                             -30-              Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 32 of 48 Page ID
                                  #:5272



  1 “specific,” “instance,” “alleged infringement,” “use of,” “including but not limited
  2 to,” “alleged infringement,” “anyone,” “who has created an allegedly infringing
  3 listing or otherwise,” and “marketplace,” are vague, ambiguous, and reasonably
  4 subject to multiple meanings and interpretations. Plaintiff reserves the right to rely
  5 on documents in addition to, or different from, those which may be produced in
  6 response to this Request. Plaintiff objects that this Request is overbroad and unduly
  7 burdensome. Plaintiff objects that this Request calls for legal conclusions and
  8 opinions. Plaintiff objects to this Request to the extent it calls for information
  9 protected by the attorney-client privilege, the work-product protection, or any other
 10 applicable privileges, immunities, or protections. Plaintiff objects to this Request to
 11 the extent it seeks information that is not relevant to any claim or defense in this
 12 action. Plaintiff objects that this Request is overbroad because it is not limited to any
 13 relevant time period.
 14         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 15 responds that documents responsive to this Request that are in Plaintiff’s possession,
 16 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 17 and to which no objection is being made will be produced.
 18 REQUEST FOR PRODUCTION NO. 32:
 19         All documents that constitute, refer or relate to communications that You have
 20 had with Redbubble relating to any alleged infringement or use of any Plaintiff Mark,
 21 or anyone who has created an allegedly infringing listing or otherwise used a Plaintiff
 22 Mark on the Redbubble marketplace.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
 24         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 25 Request calls for legal conclusions and opinions. Plaintiff objects to this Request on
 26 the grounds that discovery is ongoing and Plaintiff has not completed its trial
 27 preparation. Plaintiff objects that this Request is overbroad because it is not limited
 28 to any relevant time period. Plaintiff objects to this Request to the extent it seeks
    1361509
                                            -31-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 33 of 48 Page ID
                                  #:5273



  1 information that is not relevant to any claim or defense in this action. Plaintiff objects
  2 that this Request is overbroad and unduly burdensome. Plaintiff objects that this
  3 Request, and the undefined terms and phrases therein, including but not limited to
  4 “constitute,” “refer,” “relate to,” “alleged infringement,” “use of,” “anyone,” “who
  5 has created an allegedly infringing listing or otherwise used,” and “marketplace,” are
  6 vague, ambiguous, and reasonably subject to multiple meanings and interpretations.
  7 Plaintiff objects to this Request to the extent it calls for information protected by the
  8 attorney-client privilege, the work-product protection, or any other applicable
  9 privileges, immunities, or protections.         Plaintiff reserves the right to rely on
 10 documents in addition to, or different from, those which may be produced in response
 11 to this Request.
 12         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 13 responds that documents responsive to this Request that are in Plaintiff’s possession,
 14 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 15 and to which no objection is being made will be produced.
 16 REQUEST FOR PRODUCTION NO. 33:
 17         All documents that constitute, refer or relate to communications that You have
 18 had with third parties relating to any alleged infringement or use of any Plaintiff Mark
 19 by Redbubble, or anyone who has created an allegedly infringing listing or otherwise
 20 used a Plaintiff Mark on the Redbubble marketplace.
 21 RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
 22         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 23 Request, and the undefined terms and phrases therein, including but not limited to
 24 “constitute,” “refer,” “relate to,” “third parties,” “alleged infringement,” “anyone,”
 25 “who has created an allegedly infringing listing or otherwise used,” and
 26 “marketplace,” are vague, ambiguous, and reasonably subject to multiple meanings
 27 and interpretations. Plaintiff objects to this Request on the grounds that discovery is
 28 ongoing and Plaintiff has not completed its trial preparation. Plaintiff objects that this
    1361509
                                            -32-               Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 34 of 48 Page ID
                                  #:5274



  1 Request is overbroad and unduly burdensome. Plaintiff objects to this Request to the
  2 extent it seeks information that is not relevant to any claim or defense in this action.
  3 Plaintiff objects that this Request calls for legal conclusions and opinions. Plaintiff
  4 objects to this Request to the extent it calls for information protected by the attorney-
  5 client privilege, the work-product protection, or any other applicable privileges,
  6 immunities, or protections. Plaintiff objects that this Request is overbroad because it
  7 is not limited to any relevant time period. Plaintiff reserves the right to rely on
  8 documents in addition to, or different from, those which may be produced in response
  9 to this Request.
 10         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 11 responds that documents responsive to this Request that are in Plaintiff’s possession,
 12 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 13 and to which no objection is being made will be produced.
 14 REQUEST FOR PRODUCTION NO. 34:
 15         All documents that constitute, refer or relate to internal communications that
 16 You have had relating to any alleged infringement or use of any Plaintiff Mark by
 17 Redbubble, or anyone who has created an allegedly infringing listing or otherwise
 18 used a Plaintiff Mark on the Redbubble marketplace.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
 20         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 21 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 22 trial preparation. Plaintiff objects that this Request, and the undefined terms and
 23 phrases therein, including but not limited to “constitute,” “refer,” “relate to,”
 24 “internal,” “alleged infringement,” “use,” “anyone,” “who has created an allegedly
 25 infringing listing or otherwise used,” and “marketplace,” are vague, ambiguous, and
 26 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 27 Request to the extent it seeks information that is not relevant to any claim or defense
 28 in this action. Plaintiff reserves the right to rely on documents in addition to, or
    1361509
                                             -33-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 35 of 48 Page ID
                                  #:5275



  1 different from, those which may be produced in response to this Request. Plaintiff
  2 objects that this Request is overbroad and unduly burdensome. Plaintiff objects to
  3 this Request as it calls for information protected by the attorney-client privilege, the
  4 work-product protection, or other applicable privileges, immunities, or protections.
  5 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
  6 time period. Plaintiff objects that this Request calls for legal conclusions and
  7 opinions.
  8         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  9 responds that it is willing to meet and confer regarding the scope of Defendant’s
 10 Request.
 11 REQUEST FOR PRODUCTION NO. 35:
 12         All documents that relate to any alleged damage or harm caused by any alleged
 13 infringement or use of any Plaintiff Mark by Redbubble, or anyone who has created
 14 an allegedly infringing listing or otherwise used a Plaintiff Mark on the Redbubble
 15 marketplace.
 16 RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
 17         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 18 Request is overbroad and unduly burdensome. Plaintiff objects to this Request on the
 19 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
 20 Plaintiff objects to this Request to the extent it seeks information that is not relevant
 21 to any claim or defense in this action. Plaintiff reserves the right to rely on documents
 22 in addition to, or different from, those which may be produced in response to this
 23 Request. Plaintiff objects that this Request, and the undefined terms and phrases
 24 therein, including but not limited to “relate to,” “alleged,” “damage,” “harm,” “caused
 25 by,” “alleged infringement,” “use of,” “anyone,” “who has created an allegedly
 26 infringing listing or otherwise used,” and “marketplace,” are vague, ambiguous, and
 27 reasonably subject to multiple meanings and interpretations. Plaintiff objects that this
 28 Request is overbroad because it is not limited to any relevant time period. Plaintiff
    1361509
                                             -34-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 36 of 48 Page ID
                                  #:5276



  1 objects that this Request calls for legal conclusions and opinions. Plaintiff objects to
  2 this Request to the extent it calls for information protected by the attorney-client
  3 privilege, the work-product protection, or any other applicable privileges, immunities,
  4 or protections.
  5         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  6 responds that documents responsive to this Request that are in Plaintiff’s possession,
  7 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  8 and to which no objection is being made will be produced.
  9 REQUEST FOR PRODUCTION NO. 36:
 10         Documents sufficient to show all revenue and profits generated by Plaintiff
 11 from each good or service sold in connection with any of the Plaintiff Marks, by year,
 12 quarter and/or month, including any revenue generated from licensing one of more of
 13 the Plaintiff Marks.
 14 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 15         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 16 Request, and the undefined terms and phrases therein, including but not limited to
 17 “sufficient,” “show,” “revenue,” “profits,” “generated,” “each,” “good,” “service,”
 18 “sold,” “connection,” “year,” “quarter,” “month,” “including,” “licensing,” and “one
 19 of more,” are vague, ambiguous, and reasonably subject to multiple meanings and
 20 interpretations. Plaintiff objects to this Request on the grounds that discovery is
 21 ongoing and Plaintiff has not completed its trial preparation. Plaintiff objects to this
 22 Request to the extent it seeks information that is not relevant to any claim or defense
 23 in this action. Plaintiff objects that this Request is overbroad and unduly burdensome.
 24 Plaintiff objects that this Request calls for legal conclusions and opinions. Plaintiff
 25 objects to this Request to the extent it calls for information protected by the attorney-
 26 client privilege, the work-product protection, or any other applicable privileges,
 27 immunities, or protections. Plaintiff objects that this Request is overbroad because it
 28 is not limited to any relevant time period.
    1361509
                                              -35-              Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 37 of 48 Page ID
                                  #:5277



  1 REQUEST FOR PRODUCTION NO. 37:
  2         All documents that constitute, refer or relate to any analyses (including, by way
  3 of example, studies, reports, investigations, research and email commentary) relating
  4 to any reasons for increases or decreases in Plaintiff revenue or profits.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
  6         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  7 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
  8 trial preparation. Plaintiff objects to this Request as it seeks information that is not
  9 relevant to any claim or defense in this action. Plaintiff reserves the right to rely on
 10 documents in addition to, or different from, those which may be produced in response
 11 to this Request.      Plaintiff objects that this Request is overbroad and unduly
 12 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 13 therein, including but not limited to “constitute,” “refer,” “relate to,” “analyses,”
 14 “including,” “by way of example,” “studies,” “reports,” “investigations,” “research,”
 15 “email,” “commentary,” “reasons,” “increases,” “decreases,” “revenue,” and
 16 “profits,” are vague, ambiguous, and reasonably subject to multiple meanings and
 17 interpretations. Plaintiff objects that this Request calls for legal conclusions and
 18 opinions. Plaintiff objects to this Request to the extent it calls for information
 19 protected by the attorney-client privilege, the work-product protection, or any other
 20 applicable privileges, immunities, or protections. Plaintiff objects that this Request
 21 is overbroad because it is not limited to any relevant time period.
 22 REQUEST FOR PRODUCTION NO. 38:
 23         All documents that relate to the strength, validity or enforceability of any
 24 Plaintiff Mark.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 26         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 27 to rely on documents in addition to, or different from, those which may be produced
 28 in response to this Request. Plaintiff objects to this Request on the grounds that
    1361509
                                           -36-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 38 of 48 Page ID
                                  #:5278



  1 discovery is ongoing and Plaintiff has not completed its trial preparation. Plaintiff
  2 objects to this Request to the extent it seeks information that is not relevant to any
  3 claim or defense in this action. Plaintiff objects that this Request, and the undefined
  4 terms and phrases therein, including but not limited to “relate to,” “strength,”
  5 “validity,” and “enforceability,” are vague, ambiguous, and reasonably subject to
  6 multiple meanings and interpretations. Plaintiff objects that this Request is overbroad
  7 because it is not limited to any relevant time period. Plaintiff objects that this Request
  8 calls for legal conclusions and opinions. Plaintiff objects to this Request to the extent
  9 it calls for information protected by the attorney-client privilege, the work-product
 10 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 11 objects that this Request is overbroad and unduly burdensome.
 12         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 13 responds that documents responsive to this Request that are in Plaintiff’s possession,
 14 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 15 and to which no objection is being made will be produced.
 16 REQUEST FOR PRODUCTION NO. 39:
 17         All documents that constitute, refer or relate to any challenge or dispute relating
 18 to the strength, validity or enforceability of any Plaintiff Mark, including lawsuits,
 19 arbitrations,   mediations,    or   administrative    proceedings     (including    TTAB
 20 proceedings), as well as any letters or other threats of legal actions.
 21 RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
 22         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 23 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 24 trial preparation. Plaintiff objects to this Request as it seeks information that is not
 25 relevant to any claim or defense in this action. Plaintiff reserves the right to rely on
 26 documents in addition to, or different from, those which may be produced in response
 27 to this Request.      Plaintiff objects that this Request is overbroad and unduly
 28 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
    1361509
                                             -37-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 39 of 48 Page ID
                                  #:5279



  1 therein, including but not limited to “constitute,” “refer,” “relate to,” “challenge,”
  2 “dispute,” “strength,” “validity,” “enforceability,” “lawsuits,” “arbitrations,”
  3 “mediations,” “administrative,” “proceedings,” “TTAB,” “letters,” “threats,” and
  4 “legal actions,” are vague, ambiguous, and reasonably subject to multiple meanings
  5 and interpretations. Plaintiff objects that this Request calls for legal conclusions and
  6 opinions. Plaintiff objects to this Request as it calls for information protected by the
  7 attorney-client privilege, the work-product protection, or other applicable privileges,
  8 immunities, or protections. Plaintiff objects that this Request is overbroad because it
  9 is not limited to any relevant time period.
 10 REQUEST FOR PRODUCTION NO. 40:
 11         Documents sufficient to show the date, time and circumstances under which
 12 You learned of each alleged instance of infringement by Redbubble, or anyone who
 13 has created an allegedly infringing listing or otherwise used a Plaintiff Mark on the
 14 Redbubble marketplace.
 15 RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
 16         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 17 Request to the extent it seeks information that is not relevant to any claim or defense
 18 in this action. Plaintiff objects to this Request on the grounds that discovery is
 19 ongoing and Plaintiff has not completed its trial preparation. Plaintiff reserves the
 20 right to rely on documents in addition to, or different from, those which may be
 21 produced in response to this Request. Plaintiff objects that this Request is overbroad
 22 because it is not limited to any relevant time period. Plaintiff objects that this Request
 23 is overbroad and unduly burdensome. Plaintiff objects that this Request calls for legal
 24 conclusions and opinions. Plaintiff objects to this Request as it calls for information
 25 protected by the attorney-client privilege, the work-product protection, or other
 26 applicable privileges, immunities, or protections. Plaintiff objects that this Request,
 27 and the undefined terms and phrases therein, including but not limited to “sufficient,”
 28 “show,” “date,” “time,” “circumstances,” “under,” “learned,” “each,” “alleged
    1361509
                                        -38-           Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 40 of 48 Page ID
                                  #:5280



  1 instance,” “infringement,” “anyone,” “who,” “created,” “allegedly infringing,”
  2 “listing,” “otherwise,” “used,” and “marketplace,” are vague, ambiguous, and
  3 reasonably subject to multiple meanings and interpretations.
  4         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  5 responds that documents responsive to this Request that are in Plaintiff’s possession,
  6 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  7 and to which no objection is being made will be produced.
  8 REQUEST FOR PRODUCTION NO. 41:
  9         All documents of which You are aware that support Your contention that
 10 Redbubble has sold, offered for sale, manufactured, printed, or shipped any products.
 11 RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
 12         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 13 Request is overbroad and unduly burdensome. Plaintiff objects to this Request on the
 14 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
 15 Plaintiff objects that this Request calls for legal conclusions and opinions. Plaintiff
 16 objects to this Request to the extent it seeks information that is not relevant to any
 17 claim or defense in this action. Plaintiff objects that this Request, and the undefined
 18 terms and phrases therein, including but not limited to “aware,” “support,”
 19 “contention,” “sold,” “offered for sale,” “manufactured,” “printed,” “shipped,” and
 20 “products,” are vague, ambiguous, and reasonably subject to multiple meanings and
 21 interpretations. Plaintiff objects to this Request to the extent it calls for information
 22 protected by the attorney-client privilege, the work-product protection, or any other
 23 applicable privileges, immunities, or protections. Plaintiff reserves the right to rely
 24 on documents in addition to, or different from, those which may be produced in
 25 response to this Request. Plaintiff objects that this Request is overbroad because it is
 26 not limited to any relevant time period.
 27         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 28 responds that documents responsive to this Request that are in Plaintiff’s possession,
    1361509
                                           -39-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 41 of 48 Page ID
                                  #:5281



  1 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  2 and to which no objection is being made will be produced.
  3 REQUEST FOR PRODUCTION NO. 42:
  4         All documents that constitute, refer or relate to any purchase of any product
  5 from Redbubble or via the Redbubble marketplace.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 42:
  7         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  8 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
  9 trial preparation. Plaintiff objects to this Request to the extent it seeks information
 10 that is not relevant to any claim or defense in this action. Plaintiff reserves the right
 11 to rely on documents in addition to, or different from, those which may be produced
 12 in response to this Request. Plaintiff objects that this Request is overbroad and unduly
 13 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 14 therein, including but not limited to “constitute,” “refer,” “relate to,” “purchase,”
 15 “product,” and “marketplace,” are vague, ambiguous, and reasonably subject to
 16 multiple meanings and interpretations. Plaintiff objects that this Request calls for
 17 legal conclusions and opinions. Plaintiff objects to this Request because it calls for
 18 information protected by the attorney-client privilege, the work-product protection,
 19 or other applicable privileges, immunities, or protections. Plaintiff objects that this
 20 Request is overbroad because it is not limited to any relevant time period.
 21 REQUEST FOR PRODUCTION NO. 43:
 22         All documents that constitute, refer or relate to the purchase by You or anyone
 23 acting on Your behalf of any product from Redbubble or via the Redbubble
 24 marketplace.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 43:
 26         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 27 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 28 trial preparation. Plaintiff objects to this Request to the extent it seeks information
    1361509
                                               -40-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 42 of 48 Page ID
                                  #:5282



  1 that is not relevant to any claim or defense in this action. Plaintiff reserves the right
  2 to rely on documents in addition to, or different from, those which may be produced
  3 in response to this Request. Plaintiff objects that this Request is overbroad and unduly
  4 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
  5 therein, including but not limited to “constitute,” “refer,” “relate to,” “purchase,”
  6 “anyone,” “acting,” “behalf,” “product,” and “marketplace,” are vague, ambiguous,
  7 and reasonably subject to multiple meanings and interpretations. Plaintiff objects that
  8 this Request calls for legal conclusions and opinions. Plaintiff objects to this Request
  9 because it calls for information protected by the attorney-client privilege, the work-
 10 product protection, or other applicable privileges, immunities, or protections.
 11 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
 12 time period.
 13 REQUEST FOR PRODUCTION NO. 44:
 14         All documents that relate to, refer to, or evidence Your contention that
 15 Redbubble encourages third parties to upload infringing designs to the Redbubble
 16 marketplace.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 44:
 18         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 19 Request, and the undefined terms and phrases therein, including but not limited to
 20 “relate to,” “refer to,” “evidence,” “contention,” “encourages,” “third parties,”
 21 “upload,” “infringing designs,” and “marketplace,” are vague, ambiguous, and
 22 reasonably subject to multiple meanings and interpretations. Plaintiff objects that this
 23 Request calls for legal conclusions and opinions. Plaintiff objects to this Request to
 24 the extent it calls for information protected by the attorney-client privilege, the work-
 25 product protection, or any other applicable privileges, immunities, or protections.
 26 Plaintiff objects to this Request to the extent it seeks information that is not relevant
 27 to any claim or defense in this action. Plaintiff reserves the right to rely on documents
 28 in addition to, or different from, those which may be produced in response to this
    1361509
                                             -41-          Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 43 of 48 Page ID
                                  #:5283



  1 Request. Plaintiff objects that this Request is overbroad and unduly burdensome.
  2 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
  3 time period. Plaintiff objects to this Request on the grounds that discovery is ongoing
  4 and Plaintiff has not completed its trial preparation.
  5         Subject to, and without waiving, its General and Specific Objections, Plaintiff
  6 responds that documents responsive to this Request that are in Plaintiff’s possession,
  7 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
  8 and to which no objection is being made will be produced.
  9 REQUEST FOR PRODUCTION NO. 45:
 10         All documents that constitute, refer or relate to any litigation, attempts to
 11 enforce, or any other dispute involving the alleged infringement of any of the Plaintiff
 12 Marks, including but not limited to copies of any settlement agreements, pleadings,
 13 and correspondence (including cease-and-desist letters and responses thereto).
 14 RESPONSE TO REQUEST FOR PRODUCTION NO. 45:
 15         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 16 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 17 trial preparation. Plaintiff objects to this Request as it seeks information that is not
 18 relevant to any claim or defense in this action. Plaintiff reserves the right to rely on
 19 documents in addition to, or different from, those which may be produced in response
 20 to this Request.       Plaintiff objects that this Request is overbroad and unduly
 21 burdensome. Plaintiff objects that this Request, and the undefined terms and phrases
 22 therein, including but not limited to “constitute,” “refer,” “relate to,” “litigation,”
 23 “attempts to enforce,” “other dispute,” “involving,” “alleged infringement,”
 24 “including,” “not limited to,” “copies,” “settlement agreements,” “pleadings,”
 25 “correspondence,” “cease-and-desist,” “letters,” and “responses thereto,” are vague,
 26 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 27 objects that this Request calls for legal conclusions and opinions. Plaintiff objects to
 28 this Request as it calls for information protected by the attorney-client privilege, the
    1361509
                                              -42-             Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 44 of 48 Page ID
                                  #:5284



  1 work-product protection, or other applicable privileges, immunities, or protections.
  2 Plaintiff objects that this Request is overbroad because it is not limited to any relevant
  3 time period.
  4 REQUEST FOR PRODUCTION NO. 46:
  5             All documents that constitute, refer or relate to Your attempts to exercise
  6 quality control of any goods or services sold under the Plaintiff Marks.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 46:
  8             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  9 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
 10 trial preparation. Plaintiff objects that this Request calls for legal conclusions and
 11 opinions. Plaintiff objects to this Request to the extent it seeks information that is not
 12 relevant to any claim or defense in this action. Plaintiff reserves the right to rely on
 13 documents in addition to, or different from, those which may be produced in response
 14 to this Request. Plaintiff objects that this Request is overbroad because it is not
 15 limited to any relevant time period. Plaintiff objects that this Request, and the
 16 undefined terms and phrases therein, including but not limited to “constitute,” “refer,”
 17 “relate to,” “attempts,” “exercise quality control,” “goods,” “services,” and “sold
 18 under,” are vague, ambiguous, and reasonably subject to multiple meanings and
 19 interpretations.        Plaintiff objects that this Request is overbroad and unduly
 20 burdensome. Plaintiff objects to this Request to the extent it calls for information
 21 protected by the attorney-client privilege, the work-product protection, or any other
 22 applicable privileges, immunities, or protections.
 23             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 24 responds that documents responsive to this Request that are in Plaintiff’s possession,
 25 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 26 and to which no objection is being made will be produced.
 27 REQUEST FOR PRODUCTION NO. 47:
 28             All documents that constitute, refer or relate to any transfer or grant of rights
      1361509
                                                  -43-              Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 45 of 48 Page ID
                                  #:5285



  1 in any of the Plaintiff Marks, including but not limited to any licenses to or from
  2 Plaintiff.
  3 RESPONSE TO REQUEST FOR PRODUCTION NO. 47:
  4             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  5 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
  6 trial preparation. Plaintiff objects that this Request, and the undefined terms and
  7 phrases therein, including but not limited to “constitute,” “refer or relate to,”
  8 “transfer,” “grant,” “rights,” “including but not limited to,” and “licenses,” are vague,
  9 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 10 reserves the right to rely on documents in addition to, or different from, those which
 11 may be produced in response to this Request. Plaintiff objects that this Request is
 12 overbroad and unduly burdensome. Plaintiff objects that this Request calls for legal
 13 conclusions and opinions. Plaintiff objects to this Request to the extent it seeks
 14 information that is not relevant to any claim or defense in this action. Plaintiff objects
 15 that this Request is overbroad because it is not limited to any relevant time period.
 16 Plaintiff objects to this Request as it calls for information protected by the attorney-
 17 client privilege, the work-product protection, or other applicable privileges,
 18 immunities, or protections.
 19             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 20 responds that documents responsive to this Request that are in Plaintiff’s possession,
 21 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 22 and to which no objection is being made will be produced.
 23 REQUEST FOR PRODUCTION NO. 48:
 24             All documents that constitute, refer or relate to any alleged use of any Plaintiff
 25 Mark by Redbubble or on the Redbubble marketplace, including any electronic
 26 captures or printouts of such alleged uses.
 27 RESPONSE TO REQUEST FOR PRODUCTION NO. 48:
 28             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
      1361509
                                                  -44-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 46 of 48 Page ID
                                  #:5286



  1 Request on the grounds that discovery is ongoing and Plaintiff has not completed its
  2 trial preparation. Plaintiff objects that this Request calls for legal conclusions and
  3 opinions. Plaintiff objects to this Request to the extent it seeks information that is not
  4 relevant to any claim or defense in this action. Plaintiff reserves the right to rely on
  5 documents in addition to, or different from, those which may be produced in response
  6 to this Request. Plaintiff objects that this Request, and the undefined terms and
  7 phrases therein, including but not limited to “constitute,” “refer or relate to,” “alleged
  8 use,” “marketplace,” “including,” “electronic captures,” “printouts,” “such,”
  9 “alleged,” and “uses,” are vague, ambiguous, and reasonably subject to multiple
 10 meanings and interpretations.       Plaintiff objects to this Request as it calls for
 11 information protected by the attorney-client privilege, the work-product protection,
 12 or other applicable privileges, immunities, or protections. Plaintiff objects that this
 13 Request is overbroad and unduly burdensome. Plaintiff objects that this Request is
 14 overbroad because it is not limited to any relevant time period.
 15         Subject to, and without waiving, its General and Specific Objections, Plaintiff
 16 responds that documents responsive to this Request that are in Plaintiff’s possession,
 17 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 18 and to which no objection is being made will be produced.
 19 REQUEST FOR PRODUCTION NO. 49:
 20         All documents that constitute, refer or relate to any investigation regarding
 21 whether the Plaintiff Marks are being used by Redbubble or on the Redbubble
 22 marketplace, including but not limited to investigations performed by Plaintiff’s
 23 counsel.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 49:
 25         Plaintiff incorporates its General Objections herein. Plaintiff reserves the right
 26 to rely on documents in addition to, or different from, those which may be produced
 27 in response to this Request. Plaintiff objects to this Request on the grounds that
 28 discovery is ongoing and Plaintiff has not completed its trial preparation. Plaintiff
    1361509
                                            -45-            Case No. 2:19-cv-04618-RGK (FFMx)
           PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
         DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 47 of 48 Page ID
                                  #:5287



  1 objects to this Request to the extent it seeks information that is not relevant to any
  2 claim or defense in this action. Plaintiff objects that this Request, and the undefined
  3 terms and phrases therein, including but not limited to “constitute,” “refer or relate
  4 to,” “investigation,” “whether,” “being used,” “marketplace,” “including but not
  5 limited,” “investigations,” “performed,” and “counsel,” are vague, ambiguous, and
  6 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
  7 Request as it calls for information protected by the attorney-client privilege, the work-
  8 product protection, or other applicable privileges, immunities, or protections.
  9 Plaintiff objects that this Request calls for legal conclusions and opinions. Plaintiff
 10 objects that this Request is overbroad because it is not limited to any relevant time
 11 period. Plaintiff objects that this Request is overbroad and unduly burdensome.
 12             Subject to, and without waiving, its General and Specific Objections, Plaintiff
 13 responds that documents responsive to this Request that are in Plaintiff’s possession,
 14 custody, or control, that are identified by Plaintiff pursuant to a reasonable search,
 15 and to which no objection is being made will be produced.
 16
 17 DATED: November 25, 2019                   BROWNE GEORGE ROSS LLP
 18                                               Keith J. Wesley
                                                  Jason Y. Kelly
 19
 20
                                               By:
 21                                                            Keith J. Wesley
 22                                            Attorneys for Y.Y.G.M. SA d.b.a. BRANDY
                                               MELVILLE
 23
 24
 25
 26
 27
 28
      1361509
                                                   -46-            Case No. 2:19-cv-04618-RGK (FFMx)
              PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
            DEFENDANT REDBUBBLE, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-3 Filed 05/15/20 Page 48 of 48 Page ID
                                  #:5288



  1                                   PROOF OF SERVICE
  2                Y.Y.G.M. SA d.b.a. BRANDY MELVILLE v REDBUBBLE, INC.
                       USDC – Central Case No. 2:19-cv-04618 RGK (FFMx)
  3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  4
           At the time of service, I was over 18 years of age and not a party to this
  5 action.  I am employed in the County of Los Angeles, State of California. My
    business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
  6
           On November 25, 2019, I served a true copy of the following document
  7 described   as PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S
    RESPONSES AND OBJECTIONS TO DEFENDANT REDBUBBLE, INC.’S
  8 FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF on the
    interested parties in this action as follows:
  9
    Joshua M. Masur ZUBER LAWLER                  Counsel for Defendant REDBUBBLE,
 10 2000 Broadway Street, Suite 154               INC.
    Redwood City, CA 94063
 11 T: 650-434-8538 F: 213-596-5621
    jmasur@zuberlaw.com
 12
    Kenneth B Wilson                              Co-Counsel for Defendant
 13 COASTSIDE LEGAL                               REDBUBBLE, INC.
    455 1st Avenue
 14 Half Moon Bay, CA 94019
    T: 650-440-4211 F: 650-440-4851
 15 ken@coastsidelegal.com
 16        BY E-MAIL OR ELECTRONIC TRANSMISSION: On November 25,
    2019, I caused a copy of the document to be sent from e-mail address
 17 lsingh@bgrfirm.com to the persons at the e-mail addresses listed in the Service List.
    I did not receive, within a reasonable time after the transmission, any electronic
 18 message or other indication that the transmission was unsuccessful.
 19       I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 20 of a member of the bar of this Court at whose direction the service was made.
 21             Executed on November 25, 2019, at Los Angeles, California.
 22
 23
 24                                               Lachmin Singh
 25
 26
 27
 28
      1361509                                                  Case No. 2:19-cv-04618-RGK (FFMx)
                                          PROOF OF SERVICE
